UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K/A AMENDMENT No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-50730 VIEWSONIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 95-4120606 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 381 Brea Canyon Road Walnut, California 91789 (909) 444-8800 (Address of principal executive offices, including zip code and telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Options to purchase common stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨
